Case 18-82679   Doc 6   Filed 12/17/18   Entered 12/17/18 17:13:59   Desc Main
                           Document      Page 1 of 5
Case 18-82679   Doc 6   Filed 12/17/18   Entered 12/17/18 17:13:59   Desc Main
                           Document      Page 2 of 5
Case 18-82679   Doc 6   Filed 12/17/18   Entered 12/17/18 17:13:59   Desc Main
                           Document      Page 3 of 5
Case 18-82679   Doc 6   Filed 12/17/18   Entered 12/17/18 17:13:59   Desc Main
                           Document      Page 4 of 5
Case 18-82679   Doc 6   Filed 12/17/18   Entered 12/17/18 17:13:59   Desc Main
                           Document      Page 5 of 5
